            Case 4:18-cr-01013-CKJ-DTF Document 80 Filed 07/02/19 Page 1 of 2



                                DISTRICT JUDGE'S MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – TUCSON

U.S. District Judge: Cindy K. Jorgenson            Date: July 2, 2019
USA v. Matthew Bowen                               Case Number: CR-18-01013-TUC-CKJ (DTF)

Assistant U.S. Attorneys: Monica Ryan and Lori Price
Attorney for the defendant: Sean Chapman (Retained)
Courtroom deputy: Sandra G. Fuller
Court reporter: Cheryl Cummings

The defendant is present and is released.

MOTION HEARING

The parties present their respective arguments regarding the defendant's Motion in Limine to Preclude
Witnesses from Opining on Ultimate Legal Issue (Doc. 31). The Court takes the motion UNDER
ADVISEMENT.

The Court notes the Motion to Suppress (Doc. 29) was granted in part and denied in part. The
defendant's request to suppress text messages sent on or after December 3, 2017 is denied, and the
defendant's request to suppress text messages sent before December 3, 2017 is granted.

The parties present their respective arguments to the defendant's Motion in Limine to Preclude Text
Messages Pursuant to Evidence Rules 401 et.seq. (Doc. 53) regarding text messages sent after the day
of the incident. The Court takes the motion UNDER ADVISEMENT.

The Court AFFIRMS the jury trial is set August 13, 2019 at 9:30 a.m.

Defense counsel informs the Court he has requested grand jury testimony of any witnesses who
testified who may be witnesses in the government's case. Defense counsel argues this is discoverable
under Rule 16.

Counsel for the government agree to disclose the grand jury transcript of their potential witness by
July 12, 2019.

Defense counsel orally motions the Court to order counsel for the government to disclose the A-File
of the victim.

The Court notes the government is aware of their obligation under Brady to disclose Brady material
and will leave the disclosure of the victim's A-File to the government's discretion.
            Case 4:18-cr-01013-CKJ-DTF Document 80 Filed 07/02/19 Page 2 of 2

U.S. District Judge: Cindy K. Jorgenson            Date: July 2, 2019
USA v. Matthew Bowen                               Case Number: CR-18-01013-TUC-CKJ (DTF)

The deadline to file any additional motions in limine is extended from July 8, 2019 to July 12, 2019.

Counsel for the government orally motions the Court to continue the motion hearing currently set for
July 29, 2019 at 9:00 a.m. due to a scheduling conflict. There being no objection by defense counsel,
the Court GRANTS the oral motion and resets the Motion in Limine hearing to 3:00 p.m. on July
29, 2019.

Any motion or stipulation to continue the scheduled trial date shall be filed with the Clerk of the
Court no later than 5:00 p.m. on Monday, July 29, 2019.

Alternatively, by that same deadline, if after consultation between government and defense counsel
it is determined a motion to continue the scheduled trial date will not be filed, government counsel
shall notify the Court by an email, to the chambers email address:
jorgenson_chambers@azd.uscourts.gov, that the case and parties are ready to proceed to trial on
the scheduled trial date. The notification shall also include the estimated number of trial days needed
to complete the trial.

Motion Hearing: 10:00 a.m. to 11:40 a.m. (1 hour and 40 minutes)
